                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 DAREL ADELSBERGER and        *
 ANNETTE ADELSBERGER          *
                   PLAINTIFFS *
                              *                    CASE NO. 4:19CV00003 SWW
 V.                           *
                              *
 UNION PACIFIC RAILROAD       *
 COMPANY                      *
                  DEFENDANT



                                       ORDER

      Before the Court is the parties’ stipulation of dismissal without prejudice,

pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure [ECF No. 20].

The parties recognize that the agreed protective order in this case requires return of

discovery material upon dismissal, but they have agreed to retain information and

material obtained during discovery in this case for future use if the action is refiled.

      IT IS THEREFORE ORDERED that pursuant to the parties’ stipulation of

dismissal [ECF No. 20], this action is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED THIS 30TH DAY OF MARCH, 2020.


                                        Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
